DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP 2002-250937 (JP’937, see also Patent Translate).
Re claim 4: As shown in Fig. 10 (see also Fig. 1), JP’937 discloses an array substrate, comprising:
a substrate 14 (Fig. 1);
a plurality of data lines 18a-18c, the plurality of data lines disposed on the substrate 14, and the plurality of data lines comprising a first data line 18c and a second data line 18b; and
a plurality of pixel electrodes 4 (R, G, B), the plurality of pixel electrodes disposed on the plurality of data lines, the data lines 18a-18c alternately disposed with the pixel electrodes 4, and the plurality of pixel electrodes comprising a blue pixel electrode 4B and a non-blue pixel electrode 4R or 4G;
wherein the first data line 18c is electrically connected to the blue pixel electrode 4B, the second data line 18b is electrically connected to the non-blue pixel electrode 4G;

Re claim 6: The array substrate according to claim 4, wherein the non-blue pixel electrode is a red pixel electrode 4R or a green pixel electrode 4G, the plurality of data lines further comprises a third data line 18b, the second data line 18a is electrically connected to (one of) the red pixel electrode 4R (or the green pixel electrode), and the third data line 18b is electrically connected to (the other one of the red pixel electrode or) the green pixel electrode 4G. 
Re claim 8: The array substrate according to claim 4, wherein the array substrate further comprises an interlayer dielectric layer 12, and the interlayer dielectric layer 12 is disposed between the plurality of data lines 1a, 1b and the plurality of pixel electrodes 4 as shown in Fig. 1b (paragraph 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-250937 (JP’937, see also Patent Translate).
Re claim 9: As shown in Fig. 1b, JP’937 discloses a display panel (liquid crystal display) comprising an array substrate, a color filter substrate (not shown), and liquid crystal (not shown) 
a substrate 14 (Fig. 1);
a plurality of data lines 18a-18c, the plurality of data lines disposed on the substrate 14, and the plurality of data lines comprising a first data line 18c and a second data line 18b; and
a plurality of pixel electrodes 4 (R, G, B), the plurality of pixel electrodes disposed on the plurality of data lines, the data lines 18a-18c alternately disposed with the pixel electrodes 4, and the plurality of pixel electrodes comprising a blue pixel electrode 4B and a non-blue pixel electrode 4R or 4G;
wherein the first data line 18c is electrically connected to the blue pixel electrode 4B, the second data line 18b is electrically connected to the non-blue pixel electrode 4G;
wherein a first horizontal distance 10c (or DL(B)) is defined as a distance between the blue pixel electrode 4B and the first data line 18c electrically connected thereto, a second horizontal distance 11c (or DR(B)) is defined as a distance between (the non-blue pixel electrode and an adjacent data line or) a distance between the blue pixel electrode 4B and an adjacent second data line 18a; the first horizontal distance 10c is greater than the second horizontal distance 11c (paragraphs 10, 13, 50 and 51).
As shown in Fig. 10 where the pixel electrodes comprises red, green and blue colors, it is obvious that the display panel of JP’937 comprises a color filter substrate and liquid crystal disposed between the array substrate and the color filter substrate. 
Re claim 11: The display panel according to claim 9, wherein the non-blue pixel electrode is a red pixel electrode 4R or a green pixel electrode 4G, the plurality of data lines further comprises a third data line 18b, the second data line 18a is electrically connected to (one of) the red pixel electrode 4R (or the green pixel electrode), and the third data line 18b is electrically connected to (the other one of the red pixel electrode or) the green pixel electrode 4G. 
Re claims 7 and 12: The array substrate according to claim 4 and the display panel according to claim 9:
As known in the art, a material of the data line comprises one of metal, metal alloy or metal oxide in order to electrically transfer signals for image display.
Re claim 13: The display panel according to claim 9, wherein the array substrate further comprises an interlayer dielectric layer 12, and the interlayer dielectric layer 12 is disposed between the plurality of data lines 1a, 1b and the plurality of pixel electrodes 4 as shown in Fig. 1b (paragraph 23).
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, JP 2002-250937 (JP’937), fails to disclose or suggest the limitation “wherein a difference between the first horizontal distance and the second horizontal distance is between 0.1 micrometer and 1 micrometer”.
As shown in Fig. 10 (see also Fig. 1), JP’937 only discloses an array substrate, comprising:
a substrate 14 (Fig. 1);
a plurality of data lines 18a-18c, the plurality of data lines disposed on the substrate 14, and the plurality of data lines comprising a first data line 18c and a second data line 18b; and
a plurality of pixel electrodes 4 (R, G, B), the plurality of pixel electrodes disposed on the plurality of data lines, the data lines 18a-18c alternately disposed with the pixel electrodes 4, and the 
wherein the first data line 18c is electrically connected to the blue pixel electrode 4B, the second data line 18b is electrically connected to the non-blue pixel electrode 4G;
wherein a first horizontal distance 10c (or DL(B)) is defined as a distance between the blue pixel electrode 4B and the first data line 18c electrically connected thereto, a second horizontal distance 11c (or DR(B)) is defined as a distance between (the non-blue pixel electrode and an adjacent data line or) a distance between the blue pixel electrode 4B and an adjacent second data line 18a; the first horizontal distance 10c is greater than the second horizontal distance 11c (paragraphs 10, 13, 50 and 51); and
wherein the non-blue pixel electrode is a red pixel electrode 4R or a green pixel electrode 4G, the plurality of data lines further comprises a third data line 18b, the second data line 18a is electrically connected to (one of) the red pixel electrode 4R (or the green pixel electrode), and the third data line 18b is electrically connected to (the other one of the red pixel electrode or) the green pixel electrode 4G.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 5, 2022